DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

To expedite the prosecution, examiner tried to contact attorney of record to file TD to overcome ODP (the only rejection) to make the case allowable, however did not get any response back.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,320,586 (hereinafter ‘586). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, ‘586 discloses:
 A method, comprising (claim 1; col. 127; line 11):
receiving a plurality of communication signals (claim 1; col. 127; line 12); and
generating, by a transmitting device according to the plurality of communication signals, wireless signals to induce a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 1; col. 127; line 11-14), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 1; col. 127; lines 15-20), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals, the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 1; col. 127; lines 20-28), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof (claim 1; col. 127; lines 29-32).

Regarding claim 14, ‘586 discloses: 
 A launcher (claim 14; col. 128; line 16), comprising:
a generator (claim 14; col. 128; line 17); and
a circuit coupled to the generator (claim 14; col. 128; line 18),
wherein the circuit performs operations including (claim 14; col. 128; line 19):
receiving a plurality of communication signals (claim 14; col. 128; line 20); and

generating, according to the plurality of communication signals, signals that induce a plurality of electromagnetic waves bound at least in part to a dielectric layer of a transmission medium, each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals, the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves, and the signal multiplexing configuration comprising a wave mode multiplexing configuration (claim 14; col. 128; lines 21-34), a frequency division multiplexing configuration, or a combination thereof (claim 14; col. 128; lines 35-38).

Regarding claim 18, ‘586 discloses: 
 A method, comprising (claim 1; col. 127; line 11):
receiving, by a receiving device, a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 1; col. 127; lines 12-16), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 1; col. 127; lines 12-16), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of a plurality of communication signals (claim 1; col. 127; lines 17-22), the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 1; col. 127; lines 23-28), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof
(claim 1; col. 127; lines 29-32), and retrieving, by the receiving device, the plurality of communication signals from the plurality of electromagnetic waves (claim 1; col. 127; lines 33-36).
Claims 2-13, 15-17 and 19-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,320,586.

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,341,142 (hereinafter ‘142). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, ‘142 discloses:
 A method, comprising (claim 1; col. 127; line 27):
receiving a plurality of communication signals (claim 1; col. 127; line 28); and
generating, by a transmitting device according to the plurality of communication signals, wireless signals to induce a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 1; col. 127; lines 29-33), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 1; col. 127; lines 34-36), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals (claim 1; col. 127; lines 37-39), the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 1; col. 127; lines 40-44), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof (claim 1; col. 127; lines 43-46).
Regarding claim 14, ‘142 discloses: 
A launcher (claim 14; col. 128; line 36), comprising:
a generator (claim 14; col. 128; line 37); and
a circuit coupled to the generator (claim 14; col. 128; line 38),
wherein the circuit performs operations including (claim 14; col. 128; line 19):
receiving a plurality of communication signals (claim 14; col. 128; line 20); and
generating, according to the plurality of communication signals, signals that induce a plurality of electromagnetic waves bound at least in part to a dielectric layer of a transmission medium, each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals, the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves, and the signal multiplexing configuration comprising a wave mode multiplexing configuration (claim 14; col. 128; lines 41-54), a frequency division multiplexing configuration, or a combination thereof (claim 17; col. 128; lines 56-59 ).
Regarding claim 18, ‘142 discloses: 
 A method, comprising (claim 1; col. 127; line 27):
receiving, by a receiving device, a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 1; col. 127; lines 27-29), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 1; col. 127; lines 30-32), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of a plurality of communication signals (claim 1; col. 127; lines 33-36), the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 1; col. 127; lines 37-45), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof
(claim 1; col. 127; lines 29-32), and retrieving, by the receiving device, the plurality of communication signals from the plurality of electromagnetic waves (claim 12; col. 128; lines 18-22).
Claims 2-13, 15-17 and 19-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,341,142.

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 11,212,138 (hereinafter ‘138). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, ‘138 discloses:
 A method, comprising (claim 1; col. 126; line 60):
receiving a plurality of communication signals (claim 1; col. 126; line 61); and
generating, by a transmitting device according to the plurality of communication signals, wireless signals to induce a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 1; col. 126; lines 62-67), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 1; col. 127; lines 1-5), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals (claim 1; col. 127; lines 1-9), the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 1; col. 127; lines 4-9), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof (claim 1; col. 127; lines 10-13).
Regarding claim 14, ‘138 discloses: 
A launcher (claim 14; col. 128; line 1), comprising:
a generator (claim 14; col. 128; line 2); and
a circuit coupled to the generator (claim 14; col. 128; line 3),
wherein the circuit performs operations including (claim 14; col. 128; line 4):
receiving a plurality of communication signals (claim 14; col. 128; line 5); and
generating, according to the plurality of communication signals, signals that induce a plurality of electromagnetic waves bound at least in part to a dielectric layer of a transmission medium, each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals, the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves, and the signal multiplexing configuration comprising a wave mode multiplexing configuration (claim 14; col. 128; lines 6-15), a frequency division multiplexing configuration, or a combination thereof (claim 17; col. 128; lines 15-17).
Regarding claim 18, ‘138 discloses: 
 A method, comprising (claim 18; col. 128; line 31):
receiving, by a receiving device, a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 18; col. 128; lines 32-33 ), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 18; col. 128; lines 34-35), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of a plurality of communication signals (claim 18; col. 128; lines 36-39), the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 18; col. 128; lines 40-45), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof
(claim 18; col. 128; lines 46-49), and retrieving, by the receiving device, the plurality of communication signals from the plurality of electromagnetic waves (claim 18; col. 128; lines 50-53).
Claims 2-13, 15-17 and 19-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 11,212,138.
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 11,177,981 (hereinafter ‘981). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, ‘981 discloses:
 A method, comprising (claim 1; col. 127; line 10):
receiving a plurality of communication signals (claim 1; col. 127; line 11); and
generating, by a transmitting device according to the plurality of communication signals, wireless signals to induce a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 1; col. 127; lines 12-16), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 1; col. 127; lines 17-23), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals (claim 1; col. 127; lines 24-27), the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 1; col. 127; lines 27-29), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof (claim 13; col. 128; lines 10-15).
Regarding claim 14, ‘981 discloses: 
A launcher (claim 16; col. 128; line 20), comprising:
a generator (claim 16; col. 128; line 21); and
a circuit coupled to the generator (claim 16; col. 128; lines 22),
wherein the circuit performs operations including (claim 16; col. 128; lines 23):
receiving a plurality of communication signals (claim 16; col. 128; lines 24); and
generating, according to the plurality of communication signals, signals that induce a plurality of electromagnetic waves bound at least in part to a dielectric layer of a transmission medium, each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of the plurality of communication signals, the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves, and the signal multiplexing configuration comprising a wave mode multiplexing configuration (claim 16; col. 128; lines 25-39), a frequency division multiplexing configuration, or a combination thereof (claim 17; col. 128; lines 41-45).
Regarding claim 18, ‘981 discloses: 
 A method, comprising (claim 18; col. 128; lines 46):
receiving, by a receiving device, a plurality of electromagnetic waves bound at least in part to an insulated transmission medium (claim 18; col. 128; lines 47-49), the plurality of electromagnetic waves propagating along the insulated transmission medium without requiring an electrical return path (claim 18; col. 128; lines 50-51), each electromagnetic wave of the plurality of electromagnetic waves conveying at least one communication signal of a plurality of communication signals (claim 18; col. 128; lines 52-55), the plurality of electromagnetic waves having a signal multiplexing configuration that reduces interference between the plurality of electromagnetic waves and enabling a receiving device to retrieve from each electromagnetic wave of the plurality of electromagnetic waves the at least one communication signal (claim 18; col. 128; lines 56-59), and the signal multiplexing configuration comprising a wave mode multiplexing configuration, a frequency division multiplexing configuration, or a combination thereof
(claim 18; col. 128; lines 60-63), and retrieving, by the receiving device, the plurality of communication signals from the plurality of electromagnetic waves (claim 18; col. 128; lines 60-63).
Claims 2-13, 15-17 and 19-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 11,177,981.
There is no prior art rejection for claims 1-20
Closest prior art Diaz et al. (US 2008/0309571) discloses a substantial plane wave interaction between an electric wave and a sample at an operation frequency ranging from 0.7 GHz to 20.0 GHz (Para 0085). Another prior art Kokurin (US 2011/0036617) discloses an electric wire suitable for transmitting an electrical current, e.g., an alternating current (AC) or direct current (DC), impulse or a communication signal such as a voice or data transmission signal.  More particularly it relates to special electric wires forming a compensating conductive circuit that enable a reduction in signal distortions for impulse and alternating signals caused by skin effect in electrical conductors (Para 0001 and 0028). 
         No prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including:
“generating, by a transmitting device according to the plurality of communication
signals, wireless signals to induce a plurality of electromagnetic waves bound at least in
part to an insulated transmission medium, the plurality of electromagnetic waves
propagating along the insulated transmission medium without requiring an electrical
return path, each electromagnetic wave of the plurality of electromagnetic waves
conveying at least one communication signal of the plurality of communication signals,
the plurality of electromagnetic waves having a signal multiplexing configuration that
reduces interference between the plurality of electromagnetic waves and enabling a
receiving device to retrieve from each electromagnetic wave of the plurality of
electromagnetic waves the at least one communication signal, and the signal multiplexing
configuration comprising a wave mode multiplexing configuration, a frequency division
multiplexing configuration, or a combination thereof.”


Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462